t c summary opinion united_states tax_court joyce h sams petitioner v commissioner of internal revenue respondent docket no 12430-00s filed date joyce h sams pro_se michele a yates for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure for after a concession by respondent ’ the issues for decision are whether dollar_figure reported by joyce sams inc sams inc on form_1120s u s income_tax return for an s_corporation is taxable to petitioner whether petitioner received unreported income of dollar_figure whether petitioner is entitled to deduct expenses of dollar_figure on her individual return that were claimed by sams inc and disallowed by respondent whether petitioner is entitled to a claimed loss on schedule e supplemental income and loss of dollar_figure whether petitioner is entitled to claimed schedule e deductions of dollar_figure whether petitioner is entitled to the claimed net_operating_loss nol_carryover of dollar_figure whether petitioner is entitled to the standard_mileage_deduction for business miles traveled and whether petitioner is liable for an accuracy- related penalty under sec_6662 respondent also determined that petitioner is subject_to self-employment_tax and to the alternative_minimum_tax these adjustments are computational and dependent on the adjustments to income therefore we need not separately address these issues respondent conceded dollar_figure of the original adjustment of dollar_figure of unreported income sams inc deducted dollar_figure of expenses on its return of which respondent disallowed dollar_figure petitioner resided in charlotte hall maryland at the time she filed her petition some of the facts have been stipulated and are so found for convenience we combine our findings_of_fact and conclusions background petitioner has worked as a real_estate agent licensed by the state of maryland since petitioner incorporated sams inc in the state of maryland in in order to limit her personal liability from lawsuits which she believed to be potentially substantial petitioner refiled the articles of incorporation for sams inc in petitioner was the president and the sole shareholder of sams inc and the only person providing services purportedly on behalf of sams inc sams inc is an s_corporation for federal_income_tax purposes during petitioner also worked as a broker-sales associate and independent_contractor with o’brien home sales inc and o’brien realty inc collectively referred to as o’brien a real_estate agency pursuant to the terms of an agent--broker agreement dated date although the body of the agreement indicates that petitioner is the sales associate the signature line indicates that sams inc is the sales associate - - in addition to her work as a real_estate agent petitioner was involved with other real_estate matters in both as an individual and purportedly on behalf of sams inc on occasion petitioner taught real_estate classes for o’brien petitioner owned two rental properties in waldorf maryland in addition petitioner also maintained and managed rental property by finding and placing tenants for skyview farm and managed real_estate property for bill stallman the stallman property petitioner received rental checks from the tenants of skyview farm and the stallman property deposited the checks into her personal checking the account and wrote checks to skyview farm and bill stallman for the amount of the rents paid_by the tenant minus her management fee on form_1040 u s individual_income_tax_return for petitioner reported income and claimed deductions as follows income taxable interest dollar_figure rental real_estate royalties big_number partnerships s_corporations trusts etc other income net_operating_loss carryover adjusted_gross_income negative petitioner reported income and claimed deductions on schedule ef attached to her individual return as follows --- - income_property a rents received dollar_figure deductions commissions -o- insurance mortgage interest big_number taxes big_number utilities -o- association dues -o- painting and --o- decorating plumbing and --o- electrical depreciation big_number total deductions losses passive_income and loss nonpassive loss from sch k-l1 shareholder’s share of income deductions etc nonpassive_income from sch k-1 total income or loss property b dollar_figure big_number big_number big_number big_number credits total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- - sams inc reported income and claimed deductions on its form_1120s for its tax_year as follows income gross_receipts dollar_figure deductions repairs and maintenance big_number interest big_number advertising other deductions big_number total income big_number ' the other claimed deductions are as follows accounting dollar_figure dues and subscriptions dollar_figure gifts dollar_figure insurance dollar_figure legal and professional dollar_figure outside services dollar_figure supplies dollar_figure telephone dollar_figure utilities dollar_figure and communications dollar_figure _ the income of dollar_figure flowed through to petitioner individually as reflected on a sch k-1 issued to her by sams inc discussion generally the burden_of_proof is on the taxpayer rule a the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 a and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 it is not clear from the record when respondent commenced the audit of petitioner’s individual return therefore we cannot determine whether sec_7491 is applicable nevertheless petitioner has not established that she complied with its requirements respondent claims that petitioner showed only partial cooperation in the examination and appeals processes and that she produced only minimal documentation after repeated requests we agree accordingly even if sec_7491 were applicable we conclude that the burden_of_proof remains upon petitioner allocation of gross_receipts the notice_of_deficiency determined that gross_receipts reported on the return for sams inc of dollar_figure should have been reported on petitioner’s individual return respondent disallowed deductions claimed on the return of sams inc of dollar_figure but allowed schedule a deductions of dollar_figure and a schedule c deduction of dollar_figure on petitioner’s individual return ’ the net disallowance is dollar_figure dollar_figure less dollar_figure plus dollar_figure respondent reasons that the income and certain respondent subsequently allowed an additional deduction for an advertising expense of dollar_figure respondent concedes that petitioner is entitled to these deductions if the court concludes that respondent’s allocation of income to petitioner is proper --- - deductions should have been reported and claimed on petitioner’s individual return because petitioner sold real_estate for and received commissions from o’brien all payments were made to petitioner in her name and were either deposited in her individual bank accounts or endorsed by her and petitioner did not receive a salary from sams inc during the year at issue we consider whether the gross_receipts were properly allocated by respondent and are taxable to petitioner under either the assignment_of_income_doctrine and sec_61 or under sec_482 the regulations and the case law thereunder gross_income includes all income from whatever source derived sec_61 under the assignment_of_income_doctrine and sec_61 salaries fees and compensation are taxed to those who earned them 410_us_441 104_tc_140 citing 281_us_111 the application of the assignment_of_income_doctrine requires an analysis of who controlled the earning of income and who is the employer we note that respondent has not alleged that the gross_receipts should be allocated under sec_269a the application of sec_269a to a personal_service_corporation psc requires a finding that the principal purpose for forming or availing of that psc is the avoidance or evasion of income_tax by reducing income or securing the benefit of an expense deduction credit exclusion or other allowance for any employee-owner which would not otherwise be available sec_269a there are no facts in the record that would lead us to conclude that petitioner’s principal purpose for incorporating sams inc was avoidance or evasion of income_tax therefore sec_269a is inapplicable leavell v commissioner supra pincite in determining whether the taxpayer was an employee of his personal_service_corporation as opposed to an employee of a professional sports club the court in leavell considered whether the service_recipient had the right to control the manner and means by which the services were performed id the employee must be just that---an employee of the corporate employer 78_tc_882 affd without published opinion 734_f2d_20 9th cir also there must be a contract or similar indicium between the corporation and the person recognizing the corporation’s controlling position id pincite petitioner has attempted to show that sams inc actually conducted business 319_us_436 for example sams inc was incorporated in the name of sams inc appears on the signature line of the agent-broker agreement with o’brien sams inc was the payee on forms 1099-misc miscellaneous income issued by o’brien these facts do not convince us that petitioner was an employee of sams inc and that we should respect her allocation of income to sams inc petitioner did not receive a salary from sams inc sams inc had no source_of_income outside of the ventures in which petitioner personally participated petitioner earned the income of sams inc see united_states v basye -- - supra pincite petitioner did not have a contract for employment with sams inc which evidences lack of control by sams inc see johnson v commissioner supra pincite sams inc had no employees in in addition many of the checks deposited into the account which is in petitioner’s name reflect petitioner individually as the payee and not sams inc furthermore petitioner did not maintain records of the expenses claimed on her individual return separately from the expenses claimed on the return of sams inc we conclude that petitioner was not an employee of sams inc and that petitioner not sams inc earned the gross_receipts at issue we also conclude that petitioner was self- employed sec_1401 and sec_1402 therefore the gross_receipts reported on the return of sams inc are properly allocated to petitioner under the assignment_of_income_doctrine based on the above holding we need not and do not apply sec_482 to these facts unreported income and bank_deposits during the examination of petitioner’s individual return respondent’s agent requested petitioner’s books_and_records including a sales journal general ledger and a general journal none of which petitioner produced petitioner produced to respondent and to the court bank statements reflecting deposits to and withdrawals from the account from january through date however she did not produce a bank statement from the account for the period december through because petitioner did not produce all of the requested records respondent reconstructed petitioner’s income by performing a bank deposit analysis of her account respondent determined in the notice_of_deficiency that petitioner had unexplained deposits in the account and therefore unreported gross_income of dollar_figure subsequent to the issuance of the notice_of_deficiency respondent reduced this amount to dollar_figure calculated as follows total deposits into account dollar_figure returned checks big_number deposits from home equity line of credit big_number income reported on return big_number total unexplained deposits big_number in addition to the use of the bank deposit methodology respondent determined that petitioner received dollar_figure in commission income and dollar_figure in teaching income from o’brien based upon forms 1099-misc issued to sams inc and filed with respondent petitioner reported the teaching income of dollar_figure but only dollar_figure of the commission income in petitioner asserts that the deposits into the account can be explained from the following sources returned checks dollar_figure home equity line of credit big_number 1099-misc o’brien commissions big_number 1099-misc o’brien teaching big_number mack middleton interest big_number mack middleton reimbursement big_number partnership_agreement big_number property management rent big_number rental income big_number miscellaneous big_number total big_number petitioner alleges that this amount includes a security deposit however she failed to indicate the amount of the security deposit petitioner reported the amount of rental income on her individual return as dollar_figure a forms 1099-misc respondent determined that the full amounts reported on the forms 1099-misc were includable in petitioner’s gross_income in petitioner challenged the accuracy of the information provided in the form 1099-misc concerning commission income of dollar_figure petitioner admits that she received and deposited dollar_figure into the account in but alleges that the remaining dollar_figure was deposited on date and therefore was not includable in income for under sec_6201 if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to income reported on an information_return eg form 1099-misc and fully cooperates with the secretary including providing access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary then the secretary shall have the burden of producing reasonable and probative information in addition to such information_return see 117_tc_237 mcquatters v commissioner tcmemo_1998_88 dennis v commissioner tcmemo_1997_275 as discussed above petitioner did not reasonably cooperate with respondent and she did not produce all documents within her control eg a bank statement from december through accordingly the burden of production as well as the burden_of_proof with respect to this issue remains on petitioner petitioner has not provided credible_evidence substantiating her position for example petitioner has not produced a bank statement for the period december through we conclude that the dollar_figure reported on the form 1099-misc from o’brien is includable in petitioner’s gross_income in b bank deposit analysis generally a taxpayer is required to maintain adequate books_and_records of income sec_6001 sec_1_6001-1 income_tax regs the commissioner is authorized to reconstruct a taxpayer’s income by using any reasonable method that clearly reflects income including an indirect method when a taxpayer has failed to provide adequate_records substantiating income sec_446 348_us_121 102_tc_632 the commissioner may use bank deposit records to reconstruct a taxpayer’s income clayton v commissioner supra pincite bank_deposits are prima facie evidence of income and the taxpayer has the burden of showing that the determination is incorrect id the commissioner must take into account any nontaxable source or deductible expense of which the commissioner has knowledge id pincite we agree that petitioner’s records were inadequate to substantiate all of her income and deductions we note that the records petitioner produced to the court are voluminous but disorganized petitioner commingled the records of expenses claimed on her return with the records of expenses claimed on the return of sams inc while we conclude generally that respondent’s use of the bank deposit methodology was reasonable we now consider whether each separate deposit into the account was gross_income to petitioner because it appears that respondent has not taken into consideration whether each item is from a nontaxable source or a deductible expense deposits made into the account in total dollar_figure of the deposits returned checks account for dollar_figure of this amount the returned checks are not includable in petitioner’s gross_income deposits of dollar_figure as reflected in deposit slips are withdrawals from petitioner’s home equity line of credit these withdrawals are loans and therefore are not includable in petitioner’s gross_income petitioner provided credible_evidence that the deposit of dollar_figure is a reimbursement of engineering expenses therefore the reimbursement is not includable in petitioner’s gross_income -- - petitioner alleges that only fees of dollar_figure from property management rents of dollar_figure deposited into the account are includable in gross_income because she was a collection agent for which she received a fee petitioner’s bank statements indicate that deposits of dollar_figure from the skyview farm tenant and dollar_figure from the stallman property tenant were made into the account canceled checks written on the account indicate that petitioner paid dollar_figure to skyview farm and dollar_figure to bill stallman we conclude that petitioner retained dollar_figure and dollar_figure respectively totaling dollar_figure of fees received that are includable in petitioner’s gross_income petitioner argues that only one-fourth of the deposit of dollar_figure as shown on the partnership_agreement is includable in gross_income although the relevant partnership_agreement indicates that petitioner had a one-fourth interest in the assets of the partnership capital and for purchases and sales profits losses and distributions petitioner did not present any credible_evidence that she distributed any of dollar_figure that she received pursuant to the partnership_agreement to the other partners we note that the record contains neither a return for this partnership nor a schedule_k-1 issued by this partnership to petitioner reflecting the distribution of income we conclude that the entire deposit of dollar_figure is includable in petitioner’s gross_income -- - petitioner alleges that the remaining dollar_figure of miscellaneous deposits are not includable in gross_income petitioner claims the deposits are from the following sources party expenses southern states store refund winnebago industries stock_dividends repayment of gift from brother cash atm redeposit pagenet phone rebate catherine douglas loan repayment farm credit crop refund and reimbursement for gift purchased by mother petitioner provided copies of checks received and deposited into the account that reflect these payments we are satisfied that petitioner has provided credible_evidence establishing that these deposits are from nontaxable sources and are not includable in petitioner’s gross_income deductions petitioner claims that she is entitled to deductions for expenses for repairs dues gifts insurance legal and professional services outside services supplies telephone and communications and utilities of dollar_figure that were claimed by sams inc and disallowed by respondent under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid during the taxable_year in carrying on any trade_or_business commissions and insurance expenses paid are deductible under sec_1 162-l1 a income_tax regs the cost of incidental repairs which neither materially add to the value of a property nor appreciably prolong its life are deductible sec_1_162-4 income_tax regs no deduction is generally allowed for amounts paid_or_incurred for membership in any club organized for business pleasure recreation or other social purpose sec_274 under sec_274 no deduction otherwise allowable shall be allowed for any item with respect to a facility used in connection with an activity which is of a type generally considered to constitute entertainment amusement or recreation unless the taxpayer establishes that the item was directly related to the active_conduct_of_a_trade_or_business or related to a substantial_and_bona_fide_business_discussion dues or fees paid to any social athletic or sporting club or organization shall be treated as an item with respect to facilities sec_274 a in the case of a club the taxpayer must establish that the facility was used primarily for the furtherance of the taxpayer’s trade_or_business and that the item was directly related to the active_conduct of such trade_or_business sec_274 a c no deduction shall be allowed for an item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect toa facility used in connection with such an activity unless the taxpayer substantiates the deduction sec_274 the taxpayer must substantiate by adequate_records or sufficient -- - evidence corroborating the taxpayer’s own statement a the amount of the expense b the time and place of the use of the facility c the business_purpose of the expense and d the business relationship to the taxpayer of persons entertained or using the facility sec_274 the taxpayer must establish that the expenditure was directly related to the active_conduct of the taxpayer’s trade_or_business sec_1_274-2 income_tax regs an expenditure for entertainment that is directly related to the active_conduct of the taxpayer’s trade_or_business is one that meets all of the following requirements at the time the expenditure was made the taxpayer had more than a general expectation of deriving some income or other specific trade_or_business benefit during the entertainment period the taxpayer actively engaged in a business meeting negotiation discussion or other bona_fide business transaction for the purpose of obtaining such income or other specific trade_or_business benefit in light of all the facts and circumstances the principal character or aspect of the combined business and entertainment was the active_conduct of the taxpayer’s trade_or_business and the expenditure was allocable to the taxpayer and a person with whom the taxpayer engaged in the active_conduct_of_a_trade_or_business during the entertainment or establishes that he would have engaged in the active_conduct of trade_or_business were it not for circumstances - - beyond the taxpayer’s control sec_1_274-2 income_tax regs a taxpayer must satisfy the same substantiation requirements of sec_274 for listed_property as defined under sec_280f listed_property includes any cellular telephone or similar telecommunications equipment sec_280f a v under sec_274 deductions for gifts made by the taxpayer to an individual are not allowed to the extent that such expense when added to prior expenses of the taxpayer for gifts made to such individual during the taxable_year exceeds dollar_figure sec_1_274-3 income_tax regs the business gift must also be ordinary and necessary under sec_162 because petitioner provided supporting canceled checks invoices and bills and other substantiating information we are satisfied that petitioner has provided credible_evidence and satisfied the requirements of sec_162 and if applicable sec_274 a and d concerning the time place of use business_purpose of and business relationship to clients with respect to the following claimed expenses - - repairs dollar_figure dues big_number insurance legal service sec_644 services big_number supplies big_number telephone and big_number communications pager utilities big_number accordingly we conclude that petitioner is entitled to deduct these expenses petitioner produced canceled checks and other information concerning her business_gifts we are satisfied that petitioner has provided credible_evidence and has satisfied the requirements of sec_274 and sec_1_274-3 income_tax regs relating to the following business gift_expenses dollar_figure schultz dollar_figure burns and henderson dollar_figure wells dollar_figure slater dollar_figure sullivan dollar_figure marsh dollar_figure berry dollar_figure rose wiley and hytton and dollar_figure dorsey and gray for a total of dollar_figure that petitioner is entitled to deduct schedule e loss on schedule e petitioner reported nonpassive_income of dollar_figure and claimed a nonpassive loss of dollar_figure which respondent disallowed petitioner indicated that both the loss and income flowed through from a partnership as reported on a schedule_k-1 the schedule_k-1 issued by sams inc reflects income of dollar_figure but does not reflect the nonpassive loss of dollar_figure petitioner has failed to substantiate the claimed nonpassive loss of dollar_figure --- - accordingly respondent’s determination on this issue is sustained schedule fe expenses respondent disallowed deductions for a commission expense insurance expenses association dues a utility expense and dollar_figure of the painting expense claimed on schedule e of petitioner’s individual return for a total of dollar_figure of disallowed deductions petitioner produced copies of canceled checks bills and invoices to substantiate her claimed commission expense association dues and painting expense we are satisfied that petitioner has provided credible_evidence relating to the claimed commission expense of dollar_figure the dues expense of dollar_figure and the painting expense of dollar_figure and she is entitled to deduct these petitioner has not provided any credible_evidence substantiating the claimed insurance expenses of dollar_figure or the claimed utility expense of dollar_figure accordingly the claimed deductions for insurance expenses and utility expense are disallowed nol_carryover on her tax_return petitioner claimed an nol_carryover of dollar_figure from her tax_year petitioner produced a copy of the first page of her individual federal_income_tax return which reflects a negative adjusted_gross_income of dollar_figure petitioner claims that the nol from was not eliminated by -- - virtue of the order and decision entered in sams v commissioner docket no 20161-98s petitioner alleges that she is entitled to claim the nol because she never received a copy of the agreement between her counsel and respondent which formed the basis of the settlement in that case respondent determined that petitioner is not entitled to the claimed nol_carryover of dollar_figure because all nol’s available for petitioner to carryover were eliminated in a prior docketed_case sams v commissioner docket no 20161-98s the court entered an order and decision in sams v commissioner docket no 20161-98s on date and ordered and decided that petitioner had deficiencies in federal income taxes additions to tax and penalties for the taxable years and an individual taxpayer may generally deduct an nol_carryover for up to years from the tax_year of the loss sec_172 b a it is not clear from the record how or when the loss was sustained how the nol_carryover was computed or whether the nol was computed properly under sec_172 petitioner’s return does not reflect the nol available to be carried forward nevertheless even if it properly reflected the nol available to be carried over submission of the return is not sufficient evidence of the claimed loss 71_tc_633 we conclude that petitioner has not - substantiated the claimed nol_carryover and the claimed nol_carryover is denied standard business mileage deduction at trial petitioner claimed that she was entitled to deduct standard business mileage of dollar_figure although petitioner attached to her individual return a form_4562 depreciation and amortization reflecting big_number business miles driven by vehicle a cadillac and big_number business miles driven by vehicle a truck for a total of big_number business miles driven petitioner did not actually claim the deduction because she alleges that her accountant mistakenly failed to claim it we consider this matter as an affirmative issue raised by petitioner under sec_274 no deduction is allowed with respect to listed_property as defined in sec_280f unless the taxpayer adequately substantiates the expense as discussed above listed_property includes any passenger_automobile and any other_property used as a means of transportation sec_280f a and a taxpayer may deduct a mileage_allowance for ordinary and necessary expenses of local travel and transportation while traveling away from home sec_1 d -1 a income_tax regs the commissioner is authorized to establish the standard mileage rate that is deemed to satisfy the substantiation requirements for purposes of sec_1_274-5t temporary income_tax regs fed reg - date sec_1 d -l1 a income_tax regs the standard business mileage rate for transportation_expenses paid_or_incurred on or after date i sec_31 cents per mile for all miles of use for business purposes revproc_95_54 1995_2_cb_450 petitioner produced a copy of her daily appointment book that reflects approximately big_number business miles traveled in to substantiate her claim we are satisfied that petitioner has provided credible_evidence substantiating the number of business miles traveled and petitioner is allowed a deduction of dollar_figure cents times big_number sec_6662 accuracy-related_penalty the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to among other things the taxpayer’s negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 a taxpayer has a substantial_understatement_of_income_tax if the amount of the - - understatement exceeds the greater of either percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 a the penalty provided for in sec_6662 is not imposed on any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 b income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless the reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 b and c income_tax regs in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accountant’s error 70_tc_158 respondent determined that petitioner is liable for the accuracy-related_penalty because of either negligence or disregard of the rules or regulations or substantial_understatement_of_income_tax petitioner asserts that she is not liable for the sec_6662 penalty because she was not negligent she did not disregard the statutes or regulations she - - properly reported all income and expenses and she relied on the advice of a tax professional we conclude that petitioner did not act with reasonable_cause or good_faith we conclude that her reliance on the advice of a tax professional is not reasonable or in good_faith accordingly petitioner is liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
